— Order and judgment of Monroe County Court reversed on the law and facts, without costs of this appeal to either party and judgment of Rochester City.Court reinstated. Memorandum: In our Opinion the question of whether or not the appellant’s automobile was being operated with his permission at the time of the accident was one of fact for the determination of the jury. The finding of the jury, inherent in the verdict, that it was not then *636operated with appellant’s permission was not against the weight of the evidence. No errors are apparent which justified setting the verdict aside. Such verdict and the judgment entered thereon in the City Court of Rochester should, therefore, be reinstated. AH concur, except Bastow and Halpem, JJ., who dissent and vote for affirmance. (Appeal from order and judgment of Monroe County Court reversing a judgment of Rochester City Court for defendant Noakes for no cause of action, and granting a new trial, in an automobile negligence action.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.